NO. 28584

IN THE SUPREME COURT OF THE STATE OF HAWAIT

sTATE oF HAwAfI, _
Respondent/Plaintiff-Appellee,

VS.

ZACHARIAH IAN FITZWATER,
Petitioner/Defendant-Appellant.

 

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(HPD TRAFFIC NO. lDTC~O7-O20562)

ORDER
(By: Recktenwald, J. for the court,1
and Acoba, J., dissenting)

Upon consideration of petitioner/Qefendant~appellant's
motion for reconsideration filed on March l5, 20lO, and the
record>

IT is HEREBY oRDERED that the motion for

reconsideration is denied.
DATED: Honolulu, HawaFi, March 25, 20lO.
c FOR THE COURT:
/¢7w¢A.¢4ec4H¢Zw~(4/

Associate Justice

Taryn R. Tomasa, Deputy
Public Defender, on

the motion for
petitioner/defendant-
appellant.

 

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and
Recktenwald,»JJ.